DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 and 30 are pending.
This communication is in response to the communication filed 12/22/2020.

Claim Objections
Claim 30 objected to because of the following informalities: It is labeled as “Claim 32”.  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Incorrectly-numbered claim 32 been renumbered 30. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods of assisting a user in discovering medical services. Specifically, the claims recite providing user details and support network data, identifying a user based on See MPEP 2106.04. Here, the claims are directed to certain methods of organizing human activity and more specifically concepts relating to tracking or organizing information. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a non-transitory computer-readable storage medium, databases, processors, and memory. For purposes of compact prosecution the geographical location sensing circuit is interpreted as an additional element even though it is not positively recited, and the claims only use the data output from the geographical location sensing circuit. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Specifically, the non-transitory computer-readable storage medium, processors, databases, and memory perform the steps or functions of storing and processing data (p. 7, 11-12). The geographical location sensing circuit may be a GPS present in a user device for determining a current geographical location of a user (p. 14). Moreover, the computer elements may be general purpose processors and 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves the computer elements or computer functions. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to help patients find medical services instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements recited perform basic computer functions of communicating data over a network.
Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to assisting users discover medical services and not a specific configuration of the computer elements. In the claimed arrangement, the computer elements simply function to perform data processing and uses the data for output. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of providing user details and support network data, identifying a user based on matching identify code or biometrics with the user details, receiving event data from the user, determining a current geographical location of a user, identifying relevant support network data, presenting the relevant support network data to the user, amount to no more than using computer devices to automate or implement the abstract idea of collecting information, analyzing it, and displaying the results of the collection and analysis. The use of a computer or processor See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting information (claims 2, 4, 6-9, 12-14, 16, 19-22, 30), analyzing it (claims 10, 17, 23), and displaying the results of the collection and analysis (claims 5, 15). Although claim 30 recites a wearable device, the claims limitation is directed to the data produced by the device and not the device itself. The claims as recited may not need an active use of the wearable device and only require the outputted data from the wearable device. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of assisting a user in discovering medical services. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner US2012/0166218 in view of deCharms US2014/0368601 in further view of Dupray et al. US2013/0285855.
As per claim 1, Reiner teaches 
A method of providing assistance to a user in obtaining medical services, the method comprising: (Reiner par. 13 teaches search analytics which may use predictive analysis and user preferences to identify required service deliverables, fig. 1, par. 12, 26 teaches various computer systems, databases, processor, and networks)
providing one or more databases storing user details and support network data, (Reiner fig. 1 and associated paragraphs teaches various server, network, and computer components in communication with each other, where user information may be inputted, stored, and communicated)
wherein the user details comprise user personal data, patient records, user and family medical history, allergies, medications, or user insurance data, and (Reiner fig. 2A and associated paragraphs, par. 55, 62 teaches receiving user biometrics and emr and customized analyzed based on specific needs and preferences of users, which is interpreted at user preference data)
wherein the support network data comprises data of individuals and agencies providing medical support and service capabilities; (Reiner par. 12, 59, 98, 123 teaches the system used for medical services and examples of service providers including emergency room, lab testing providers, doctors) 
identifying the user based on matching of at least one of a unique identity code or biometric details with the user details
communicating event data associated with the user, wherein the event data indicates a medical event that requires a medical recourse; (Reiner par. 67-74 teaches an example of a patient inputting information in a system to get a medical test) 
determining a current geographical location of the user based on information received from a geographical location sensing circuit; (Reiner par. 62, 73-76 teaches service analysis based on geographic location of user) 
identifying relevant support network data based on comparing the event data, the user details, and the current geographical location of the user; and (Reiner par. 54-55, 62, 78-81 teaches using primary and secondary analyses to identify what and where a patient needs) 
presenting the relevant support network data to the user, (Reiner par. 80-81 teaches presenting the patient with an options of priority and then displaying the list of service providers) 
Reiner does not specifically teach the following limitations met by deCharms, wherein the relevant support network data is presented as a map overlaid with at least one of the event data and the user preference data (deCharms par. 5, 7, 98 teaches displaying icons depicting responder on a map the location being displayed on map, icon depicting responder displayed on map, image of responder displayed on map, map presented with video feed, and location presented with regard to location of user device, here the icons of responders are interpreted as the support network overlay on the map).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner to present a map overlay with support network data as taught by deCharms with the motivation to present an illustrative method of location display relative to the user.
In the substitution of a list of a relevant support network, it is well within the capabilities of one of ordinary skill in the art to use a map to display a relevant support network. A map has the advantage of providing a more visually engaging display of the information a user may seek. Moreover, the user may choose a location further from a current location, because that location may be closer to the user’s home.
wherein the relevant support network data at least partially represents a set of medical service providers that (1) have service capability suitable for responding to the medical event and (2) satisfy real-time restriction on estimated travel time and transportation availability associated with the current geographical location; (Dupray fig. 22 and associated paragraphs, par. 517 teaches authorization may include two processes: a determination of whether the user is eligible to make the request, such eligibility may be substantially determined according to the service package to which the user has subscribed and whether the user's subscription remains active, and a determination as to whether the current service request can be honored given location based service privacy, security, and legal constraints that must satisfied for fulfilling the service request, here capability may be interpreted to be if the provider is capable of providing service to the area).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner and deCharms to have service capability suitable for responding to a medical event and satisfy real-time restrictions on travel time and transportation availability as taught by Dupray with the motivation to adapt and calibrate system performance for emergency calls, tracking, routing, people, and animal locations (Dupray abstract, par. 24).
As per claim 2, Reiner, deCharms, and Dupray teach all the limitations of claim 1 and further teach, wherein the unique identity code is stored in an electronic Identity (ID) access card (Reiner par. 62 teaches authentication based on a user’s smart phone, this limitation does not hold patentable weight since the unique identity code is not needed to identify the user).
As per claim 3, Reiner teaches 
a method of providing assistance to a user in obtaining medical services, the method comprising: (Reiner par. 13 teaches search analytics which may use predictive analysis and user preferences to identify required service deliverables)
receiving user identifier data and event data provided by the user, wherein the user identifier data includes at least one of a unique identity code or user biometric data; (Reiner fig. 1-2A and associated paragraphs, par. 55, 62, 67 teaches receiving user biometrics and emr and customized analyzed based on specific needs and preferences of users, which is interpreted at user preference data)
identifying the user based on the user identifier data and reference user data associated with the user; (Reiner par. 65-66 teaches patient authentication and identification using password or biometrics to match the patient and allow access)
receiving, via a network interface, geographical location data associated with the user and representative of information determined by a geographical location sensing circuit; (Reiner par. 62, 73-76 teaches service analysis based on geographic location of user)
identifying relevant support network data based on the event data and the geographical location data; and (Reiner par. 54-55, 62, 78-81 teaches using primary and secondary analyses to identify what and where a patient needs)
transmitting the relevant support network data for viewing by the user, (Reiner par. 80-81 teaches presenting the patient with an options of priority and then displaying the list of service providers)
Reiner does not specifically teach the following limitations met by deCharms, wherein the relevant support network data is configured to be displayed on a map with at least one of the event data or the user preference data (deCharms par. 5, 7, 98 teaches displaying icons depicting responder on a map the location being displayed on map, icon depicting responder displayed on map, image of responder displayed on map, map presented with video feed, and location presented with regard to location of user device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner to present a map overlay with support network data 
In the substitution of a list of a relevant support network, it is well within the capabilities of one of ordinary skill in the art to use a map to display a relevant support network. A map has the advantage of providing a more visually engaging display of the information a user may seek. Moreover, the user may choose a location further from a current location, because that location may be closer to the user’s home.
Reiner and deCharms par. 5-7 teaches calling appropriate emergency responder service based on real time location, but do not specifically teach the following limitations met by Dupray, wherein the relevant support network represents a set of medical service providers that satisfy real-time restrictions on estimated travel time and transportation availability associated with the current geographical location; (Dupray fig. 22 and associated paragraphs, par. 517 teaches authorization may include two processes: a determination of whether the user is eligible to make the request, such eligibility may be substantially determined according to the service package to which the user has subscribed and whether the user's subscription remains active, and a determination as to whether the current service request can be honored given location based service privacy, security, and legal constraints that must satisfied for fulfilling the service request, here capability may be interpreted to be if the provider is capable of providing service to the area).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner and deCharms to have service capability suitable for responding to a medical event and satisfy real-time restrictions on travel time and transportation availability as taught by Dupray with the motivation to adapt and calibrate system performance for emergency calls, tracking, routing, people, and animal locations (Dupray abstract, par. 24).
As per claim 4, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach receiving user data and support network data, wherein the user data comprises user personal data, user medical data, and user preference data, and wherein the support network data comprises data of medical service providers (Reiner fig. 1 and associated paragraphs teaches various server, network, and 
As per claim 5, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach wherein the relevant support network data is configured to be overlaid on the map (deCharms par. 5, 7, 98 teaches displaying icons depicting responder on a map the location being displayed on map, icon depicting responder displayed on map, image of responder displayed on map, map presented with video feed, and location presented with regard to location of user device, here the icons of responders are interpreted as the support network overlay on the map). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner to present a map overlay with support network data as taught by deCharms with the motivation to present an illustrative method of location display relative to the user.
As per claim 6, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach receiving the at least one of the unique identity code or user biometric data is from a user device, wherein the user device comprises a smart phone, a laptop, a desktop, a tablet, or a phablet (Reiner par. 65-66 teaches patient authentication and identification using password or biometrics to match the patient and allow access, par. 30, 62 teaches user devices may be tablet personal computer, pocket personal computers, smart phones).
As per claim 7, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach wherein the event data comprises data related to the user's current health and/or geographical locations associated with the user, and wherein the geographical location data include current geographical location data and/or predicted future geographical location data 
As per claim 8, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach wherein the event data comprises at least one of a text string, an audio request, an audio request reduced to a text string, or an image (Reiner par. 73 teaches an example of inputting a service need as a name of a lab test for liver enzymes, par. 25 teaches input modalities may include clickable icons, dialog box, keyboard, speech processing device).
As per claim 9, Reiner, deCharms, and Dupray teach all the limitations of claim 3 and further teach wherein the relevant support network data comprises locations and information related to one or more pharmacies, doctors, hospitals, clinics, third parties, insurance agents, or payment agents (Reiner par. 98, 112, 120 teaches examples of proving information of relevant support networks including pharmacies, emergency room, insurance company, cardiologist).
As per claim 10, Reiner, deCharms, and Dupray teach all the limitations of claim 9 and further teach filtering the locations and information based on the current geographical location of the user (Reiner par. 54-55, 78-81 teaches using primary and secondary analyses to identify what and where a patient needs, including narrowing down appropriate service providers based on geographic location).
As per claim 11, Reiner, deCharms, and Dupray teach a system for providing assistance to a user in obtaining medical services, the system comprising: one or more databases storing user details and support network data, wherein the user details comprise user personal data, patient records, user and family medical history, allergies, medication, and/or user insurance data, and wherein the support network data comprises data of individuals and agencies providing medical support and service capabilities; a network interface configured to obtain geographical location data associated with the user, wherein the geographical location data represents a current location of the user as determined by a geographical location sensing circuit; one or more processors; and memory comprising instructions that, when executed by the one or more processors, cause the system to: identify the user based on matching of at least one of a unique identity code and biometric details with the user details, receive event data associated with the user, wherein the event data indicates a medical event that requires a medical recourse, identify relevant support network data based on comparing the event data, the user details, and the geographical location data, wherein the relevant support network data at least partially represents a set of medical service providers that (1) have service capabilities suitable for responding to the medical event and (2) satisfy real-time restrictions on estimated travel time and transportation availability associated with the current geographical location, and provide relevant support network data to the user, wherein the relevant support network data is presented as a map overlaid with at least one of the event data and the user preference data. (see claims 1 and 3).
As per claim 12, Reiner, deCharms, and Dupray teach all the limitations of claim 11 and further teach wherein the one or more processors are operably coupled to a user device comprising a smart phone, a laptop, a desktop, a tablet, or a phablet (see claim 6 rejection).
As per claim 13, Reiner, deCharms, and Dupray teach all the limitations of claim 11 and further teach wherein the at least one of the unique identity code and biometric details is received from the user device (see claim 6 rejection).
As per claim 14, Reiner, deCharms, and Dupray teach all the limitations of claim 11 and further teach a geographical location sensing device configured to determine the current geographical location of the user (see claim 7 rejection).
As per claim 15, Reiner, deCharms, and Dupray teach all the limitations of claim 11 and further teach one or more interfaces configured to receive the event data from the user and present the relevant support network data to the user (see claim 1 rejection).
As per claim 16, Reiner, deCharms, and Dupray teach all the limitations of claim 11 and further teach wherein the relevant support network data comprises locations and information related to one or more pharmacies, doctors, hospitals, clinics, third parties, or insurance and payment agents (see claim 9 rejection).
As per claim 17, Reiner, deCharms, and Dupray teach all the limitations of claim 16 and further teach wherein the locations and information are filtered based on the current geographical location of the user 
As per claim 18, Reiner, deCharms, and Dupray teach a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a method for providing assistance to a user in obtaining medical services, comprising: receiving user details and support network data, wherein the user details comprise user personal data, user medical data, and user preference data, and wherein the support network data comprises data of individuals and agencies providing medical support; identifying the user based on matching of at least one of a unique identity code and biometric details with the user details; communicating event data provided by the user; receiving, via a network interface, a current geographical location of the user determined by a geographical location sensing circuit; identifying relevant support network data based on the event data and the current geographical location of the user, wherein the relevant support network data at least partially represents a set of medical service providers that satisfy real-time geographic restrictions, wherein the geographic restriction are based on estimated travel time and/or transportation availability associated with the current geographical location; and providing the relevant support network data to the user, wherein the relevant support network data is presented as a map overlaid with at least one of the event data and the user preference data (see claims 1 and 3).
As per claim 19, Reiner, deCharms, and Dupray teach all the limitations of claim 18 and further teach wherein the at least one of the unique identity code and biometric details is received from a user device, and wherein the user device comprises a smart phone, laptop, desktop, tablet, or phablet (see claim 6 rejection).
As per claim 20, Reiner, deCharms, and Dupray teach all the limitations of claim 18 and further teach wherein the event data comprises data related to the user's current health (see claim 7 rejection).
As per claim 21, Reiner, deCharms, and Dupray teach all the limitations of claim 18 and further teach wherein the event data comprises a text string, an audio request, an audio request reduced to a text string, or an image (see claim 8 rejection).
As per claim 22, Reiner, deCharms, and Dupray teach all the limitations of claim 18 and further teach wherein the relevant support network data comprises locations and information related to one or more pharmacies, doctors, hospitals, clinics, third parties, or insurance and payment agents (see claim 9 rejection).
As per claim 23, Reiner, deCharms, and Dupray teach all the limitations of claim 22 and further teach wherein the method further comprises filtering the locations and information based on the current geographical location of the user (see claim 10 rejection).
As per claim 30, Reiner, deCharms, and Dupray teach all the limitations of claim 1 and further teach wherein: the event data represents a medical emergency automatically detected based on data from one or more wearable devices and/or one or more continuous health- monitoring devices and related to a past or existing health condition of the user; (deCharms par. 52, 70 teaches wearable computing or monitoring devices) the communicated event data represents an image associated with the medical event; (deCharms par. 5, 7, 98 teaches displaying icons depicting responder on a map the location being displayed on map, icon depicting responder displayed on map, image of responder displayed on map, map presented with video feed, and location presented with regard to location of user device, here the icons of responders are interpreted as the support network overlay on the map) and the identified relevant support network data includes an available urgent care facility (Reiner par. 98 teaches identifying available emergency rooms, here the emergency room facilities provide the functions of urgent care facilities).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Reiner and Dupray to use a wearable device and represent communicated data as images as taught by deCharms with the motivation to have continuous monitoring of a user and present easy to read illustrative data for users.

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 12/22/2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the limitations of determining a current geographical location of the user based on information received from a geographical location sensing circuit…real-time restrictions on…transportation availability associated with the current geographical location go beyond organizing human activity and are not abstract ideas (Remarks p. 11-12). Examiner respectfully disagrees. 
The determination of geographical location was found to be a limitation that corresponded to the abstract idea of assisting a user in discovering medical services by collecting information, analyzing it, and outputting the results of the collection and analysis. For the purposes of compact prosecution, the recitation of a geographical location sensing circuit was determined to be an additional element and not part of the abstract idea. However, it may be determined that claims only use the data output from the geographical location sensing circuit and do not actually require the presence of the circuit. The geographical location sensing circuit may be a GPS present in a user device for determining a current geographical location of a user (p. 14). Here, the geographical location sensing circuit performs basic GPS data output functions and is interpreted to be generally linked to the abstract idea because there is no improvement of any technology.
Applicant argues that the amended limitations integrate the various into a practical application that amounts to significantly more than any judicial exception (p. 12). Applicant does not explain which limitations are being used to conclude that the abstract idea is integrated into a practical application. There is no recitation of specific claim limitations of the abstract idea nor the additional elements that explicitly explain Applicant’s reasoning. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to help patients find medical services instead of treating patients.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional 
Applicant argues the withdrawal of the obviousness rejections. Applicant states that Reiner and deCharms do not teach “the relevant support network data at least partially represents a set of medical service providers that…satisfy real-time restrictions on…transportation availability associated with the current geographical location”. The rejection has been updated to include a citation to Dupray as teaching the amended claim limitations. deCharms par. 5-7 teaches calling appropriate emergency responder service based on real time location and Dupray fig. 22 and associated paragraphs, par. 517 teaches authorization may include two processes: a determination of whether the user is eligible to make the request, such eligibility may be substantially determined according to the service package to which the user has subscribed and whether the user's subscription remains active, and a determination as to whether the current service request can be honored given location based service privacy, security, and legal constraints that must satisfied for fulfilling the service request, here capability may be interpreted to be if the provider is capable of providing service to the area
As such the claims remain unpatentable as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686   

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686